CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Trustees and Shareholders Putnam Arizona Tax Exempt Income Fund: We consent to the use of our report, dated July 18, 2011, to the Putnam Arizona Tax Exempt Income Fund , included herein, and to the references to our firm under the captions Financial Highlights in the prospectus and Independent Registered Public Accounting Firm and Financial Statements in the Appendix B to the Statement of Additional Information. /s/ KPMG LLP Boston, Massachusetts September 22, 2011
